S. WALTER KAUFMAN, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Kaufman v. CommissionerDocket No. 16303.United States Board of Tax Appeals14 B.T.A. 602; 1928 BTA LEXIS 2954; December 6, 1928, Promulgated *2954  Determination of the deficiency herein asserted was not barred by the statute of limitations at the date of the deficiency notice.  Dean Hill Stanley, Esq., for the petitioner.  John D. Foley, Esq., and Lloyd W. Creason, Esq., for the respondent.  LANSDON *602  The respondent has asserted a deficiency in income tax for the year 1921, in the amount of $389.72.  The only question submitted to the Board is whether at the date of the deficiency notice the respondent was barred by the statute of limitations from determining additional tax liability.  FINDINGS OF FACT.  The taxpayer is an individual citizen of the State of New York, who resides and has his place of business in the City of New York.  On March 15, 1922, he made a tentative income-tax return for the year 1921 and requested an extension of time to May 15, 1922, for the filing of his complete return.  The request for extension was granted.  On April 15, 1922, he filed his final return.  Upon audit of such final return the Commissioner, on March 25, 1926, mailed to the petitioner the letter which is the basis of this proceeding, and therein asserted the deficiency in controversy here. *2955 *603  OPINION.  LANSDON: The only question here is whether at March 25, 1926, the Commissioner was barred by the statute of limitations from determining any additional tax liability of the petitioner for the year 1921.  The facts have been stipulated.  The petitioner contends that the statute of limitations became applicable on March 15, 1922, the date of the tentative return and that, therefore, under the provisions of section 250(d) of the Revenue Act of 1921, the Commissioner was without authority to determine any additional tax liability at March 25, 1926.  We have several times decided this issue adversely to the theory of the petitioner, and our opinions in such prior proceedings control here.  ; . Decision will be entered for the respondent.